 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8

 9      UNITED STATES OF AMERICA,                               NO. CR 18-261-JCC

10                                       Plaintiff,
                                                                DETENTION ORDER
11               v.
12      LORENZO BELL,
13
                                         Defendant.
14

15   Offenses charged:
16          Count 1:         Possession of Cocaine with Intent to Distribute
17
            Count 2:         Felon in Possession of a Firearm as an Armed Career Criminal
18
     Date of Detention Hearing: November 13, 2018.
19
            The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and
20
     based upon the factual findings and statement of reasons for detention hereafter set forth, finds:
21
            FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION
22
            1.        Pursuant to 18 U.S.C. § 3142(e), there is a rebuttable presumption that
23
     defendant is a flight risk and a danger to the community based on the nature of the pending
24
     charges.
25
            2.        Defendant has stipulated to detention, but reserves the right to contest his
26
     continued detention if there is a change in circumstances.

      DETENTION ORDER
      18 U.S.C. § 3142(i)
      Page 1
 1
          IT IS THEREFORE ORDERED:
 2
          (1)   Defendant shall be detained and shall be committed to the custody of the
 3
                Attorney General for confinement in a correction facility separate, to the extent
 4
                practicable, from persons awaiting or serving sentences or being held in custody
 5
                pending appeal;
 6
          (2)   Defendant shall be afforded reasonable opportunity for private consultation with
 7
                counsel;
 8
          (3)   On order of a court of the United States or on request of an attorney for the
 9
                government, the person in charge of the corrections facility in which defendant
10
                is confined shall deliver the defendant to a United States Marshal for the
11
                purpose of an appearance in connection with a court proceeding; and
12
          (4)   The Clerk shall direct copies of this Order to counsel for the United States, to
13
                counsel for the defendant, to the United States Marshal, and to the United States
14
                Pretrial Services Officer.
15
          DATED this 13th day of November, 2018.
16

17                                            AJAMES P. DONOHUE
18                                             United States Magistrate Judge
19

20

21

22

23

24

25

26


     DETENTION ORDER
     18 U.S.C. § 3142(i)
     Page 2
